Title: To Benjamin Franklin from John Seaward, 4 May 1778
From: Seaward, John
To: Franklin, Benjamin



Honorable Sir
Brest May the 4 1778
Acording to Orders Which ar in the other Side, I arived in this Porte with the Ship Lord Chatham tacking [taken] the 16th of aprel and applied to Monsr. De La Porte who Sent for Mr. Riou Kings Intprter in this Porte and had the Ship orderd in the Porte and all the hatches Lockd in Saftey. As for My Sealf and Men have Ben obliged to Keep a Shour Close By the Ship Whear Wee May Tacke Ceare of hur Regging and Pumping hur out. Mr. Riou Who has Suplyed the Ranger when in this Porte Suplyes the Ship Crue with all Nesrey, and So we will all Stay Till the Captn. of the Ranger awrrivil[?] which I Be Leve, Will Be in a fortnite or Orders from your Honer.
Sir I Should Be Glad you Would Drict our orders To Mr. Riou. Sir, the offersers and Ships Crew was Contented Mr. Riou would Tack Ceare of thir Parte If the Vesel is Sold. I Should Be Glad of your Orders for So Dueing. From Sir Most humble Survent To Surve
John Seaward


By John Poule Jones Esqr. Capain in the Americen Navy: Mr. John Seaward you are hereby appointed Commander of our Prize the Ship Lord Chatham you are to navigate hur to Brest in Fraince as Sune as Possible on your Arival thir you are to Recive and Obay the Directions of Monsr. De La Porte Respeting, the Ship and you ar to remaing with the People, under your Command at Brest untill you have Orders to Go Elswhear from the Commissioners or from Me, your faithful Discharge of the Trust hearby Repared in, you will Recomend you to My further Notes and attenticon Giveng on Bor the American Continental Ship of War Ranger the 16th of Aprel 1778.
John Pol Jones
Coppey
 
Addressed: To The honorebl / Doctter Frankleing / Agagin [Agent] at Paris
Notation by John Adams: Jn. Seaward Prize Master of the Lord Chatham may 4. 1778. with Copy of C. Jones’s orders
